Case 9:19-cr-80073-RLR Document 26 Entered on FLSD Docket 05/10/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              19-80073-CR-ROSENBERG/REINHART


  UNITED STATES OF AMERICA,

                 Plaintiff,
  v.


  T JONATHAN TURNER
  NORMAN M STRELL
  SCOTT P STROCHAK,
             Defendant(s).
                                      /

                ORDER SETTING TRIAL DATE AND TRIAL PROCEDURES

          This matter is set for a criminal jury trial before the Honorable Robin L. Rosenberg,
  United States District Judge, at United States District Court 701 Clematis Street, Courtroom 2
  on the Fourth Floor, West Palm Beach, Florida, during the two-week period commencing
  Monday, June 10, 2019 at 9:00 a.m, or as soon thereafter as the case may be called. A Status
  Conference/Calendar Call will be held on Wednesday, June 5, 2019 at 9:00 a.m. at the United
  States District Court, 701 Clematis Street, Courtroom 2 on the Fourth Floor, West Palm
  Beach, Florida.

          Counsel who wish to appear via telephone shall call the toll-free number 1-877-873-8018
  from a landline phone, five (5) minutes prior to the start of the Status Conference/Calendar Call.
          a.     Enter Access Code Number 9890482 followed by the # sign,
          b.     Enter Security Code Number 4008 followed by the # sign,
          c.     State your name, the name of the party you represent and enter the conference
       1. Motions for Continuance shall be filed on the Friday prior to the Status
          Conference/Calendar Call.        The filing of a Motion for Continuance does not
          automatically excuse the parties from appearing at the Status Conference/Calendar Call.


                                                  -1-
Case 9:19-cr-80073-RLR Document 26 Entered on FLSD Docket 05/10/2019 Page 2 of 3



       Every Motion for Continuance must include specific grounds that would support a
       finding that a continuance serves the “interests of justice” as required by 18 U.S.C. §
       3161(h)(7).
    2. The following filings are due on the day before Calendar Call by no later than 12:00
       p.m. noon (on Tuesday if calendar call is scheduled to begin on Wednesday):
          a. Voire Dire Questions: Counsel may conduct limited voir dire following the Court’s
              questioning of the panel. If counsel wish for the Court to ask questions during its
              voir dire in addition to the Court’s standard questions, counsel shall file their
              questions so that the Court may consider them in advance of Calendar Call.
          b. Statement of the Case: During voire dire, the Court will read this joint statement
              of the case to familiarize potential jurors with the subject matter of the case.
          c. Jury Instructions/Verdict Form: A single, joint set of proposed jury instructions,
              including those for substantive charges and defenses, and a proposed verdict form,
              shall also be filed.
                     i. To the extent proposed jury instructions are based upon the Eleventh Circuit
                        pattern jury instructions, counsel shall indicate the appropriate Eleventh
                        Circuit pattern jury instruction upon which their instruction is modeled. All
                        other instructions shall include citations to relevant supporting case law.
                 ii. The parties need not agree on the proposed language of each instruction or
                        question on the verdict form. Where the parties do agree on a proposed
                        instruction or question, that instruction or question shall be set forth in
                        Times New Roman 14 point typeface. Instructions and questions proposed
                        only by the Government to which the Defendant(s) object shall be italicized.
                        Instructions and questions proposed only by Defendant(s) to which
                        Government objects shall be bolded. Counsel for the defendant may file
                        under seal any proposed jury instructions that relate to the theory of the case.
                 iii. Each jury instruction shall be typed on a separate page and, except for
                        Eleventh Circuit pattern instructions clearly identified as such, must be
                        supported by citations to authority.


                                                  -2-
Case 9:19-cr-80073-RLR Document 26 Entered on FLSD Docket 05/10/2019 Page 3 of 3



                   iv. The voir dire questions and the proposed jury instructions shall be
                        submitted     in     Word      format,     by     e-mailing     them      to
                        rosenberg@flsd.uscourts.gov.
     3. Unless otherwise provided by separate order of the Court, counsel for the Government shall
        provide the Court and counsel for the defendant with the witness and exhibit lists on the
        day of trial. All exhibits to be offered into evidence must be pre-labeled in accordance
        with the exhibit list.
     4. If the case will be resolved by a change of plea, counsel for the parties shall email the
        courtroom deputy, Melanie Richardson (rosenberg@flsd.uscourts.gov) immediately upon
        reaching such determination to set the matter for a change of plea.
     5. To the extent the Court requests any other jointly filed or agreed-to documents, the parties
        need not agree on all of the proposed language: Where the parties do agree, that section of
        the document shall be typed in normal typeface. Language proposed only by the
        Government, to which the Defendant objects shall be italicized. Language proposed only
        by the Defendant, to which the Government objects shall be bolded.
     6. Pursuant to the Court’s CM/ECF Administrative Procedures, proposed orders shall be
        submitted to the Court by e-mail in Word format at rosenberg@flsd.uscourts.gov.


        DONE AND ORDERED at West Palm Beach, Florida, this 10th, day of May, 2019.




                                                       ___________________________________
                                                       ROBIN L. ROSENBERG
                                                       UNITED STATES DISTRICT JUDGE
  Cc: Counsel of Record




                                                 -3-
